UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 9, 2016 STEEL PARTNERS HOLDINGS L.P. (Exact name of registrant as specified in its charter) Delaware 001-35493 13-3727655 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 590 Madison Avenue, 32nd Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 520-2300 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01Other Events. On May 13, 2016, the Board of Directors (the “Board”) of the general partner of Steel Partners Holdings L.P. (the “Company”), approved the repurchase of up to an aggregate of $5,000,000 of the Company's common units (the “May 2016 Repurchase Program”). The May 2016 Repurchase Program having been fully utilized, on June 9, 2016, the Board approved the additional repurchase of up to an aggregate of $15,000,000 of the Company's common units (the “June 2016 Repurchase Program”). Any purchases made under the June 2016 Repurchase Program will be made from time to time on the open market at prevailing market prices or in negotiated transactions off the market, in compliance with applicable laws and regulations. In connection with the June 2016 Repurchase Program, the Company may enter into a Stock Purchase Plan in conformity with the provisions of Rule 10b5-1 and Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended. The June 2016 Repurchase Program has no termination date. Separately, the Company has announced that Jeffrey A. Svoboda, currently SVP of Handy & Harman Ltd. (“HNH”) and co-President & co-Chief Executive Officer of HNH’s subsidiary Handy & Harman Group Ltd., has been appointed Vice Chairman of the general partner of the Company. The Company owns approximately 70% of HNH’s outstanding common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 14, 2016 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. Its General Partner By: /s/ Douglas B. Woodworth Douglas B. Woodworth Chief Financial Officer
